EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 31, line 2	 insert “wherein” between “reactor,” and “the”
Claim 31, line 3	replace “having” with “has”
Claim 31, line 3	replace “an Mw” with “a Mw”
Claim 31, line 3	replace “an Mn” with “a Mn”
Claim 31, line 4	replace “an Mw/Mn” with “a Mw/Mn”
Claim 31, line 4	replace “an Mz” with “a Mz”


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-47 are allowed.
The present invention is drawn to a catalyst compound represented by Formula (I), shown below.  Salient features include:  M is a group 4 metal, each of T1 and T2 is independently Si or Ge, at least one of R1 to R8 is -R13-SiR′3 or -R13CR′3, where R13 is C1 to C4 hydrocarbylene, and each R′ is independently C1 to C20 (un)substituted hydrocarbyl.  

                                         
    PNG
    media_image1.png
    179
    242
    media_image1.png
    Greyscale


Another embodiment of the invention is a catalyst system comprising an activator and the catalyst compound.  A further embodiment is a process for the production of an ethylene alpha-olefin copolymer comprising polymerizing ethylene and at least one C3-C20 alpha olefin in the presence of the catalyst system.  
Another aspect of the invention is an ethylene alpha olefin copolymer obtained by contacting ethylene, at least one C3-C20 alpha olefin, and a catalyst system comprising an activator, the catalyst compound, and a support material in at least one gas phase reactor, wherein the copolymer has a Mw value of from 50,000 to 120,000, a Mn value of from 20,000 to 40,000, a Mw/Mn value of from 1 to 5, a Mz value of from 150,000 to 250,000, a comonomer content of from 7 wt % to 12 wt %, a g′vis value of 0.97 or greater.  
See claims for full details.





	Subject of claims is patentably distinct over references cited previously, and over prior art listed in the accompanying PTO-892.  Prior art discloses matallocenes containing a disilylene bridging group and metallocenes containing at least one cyclopentadienyl ligand substituted with a -CH2SiR3 group.  None of the references teaches the catalyst compound of instant claims.
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        February 17, 2022